Label Matrix for local noticingCase 6:19-bk-01601-KSJ
                                              Brandy Bucci Doc 7-2            Filed 05/03/19   Page   1 of 3 Inc.
                                                                                                AR Resources,
113A-6                                        c/o 5575 US Highway 1                             1777 Sentry Pkwy W
Case 6:19-bk-01601-KSJ                        Rockledge, FL 32955-5624                          Blue Bell, PA 19422-2206
Middle District of Florida
Orlando
Fri May 3 14:38:16 EDT 2019
AR Resources, Inc.                            Ally Bank                                         Bank Of America
Attn: Bankruptcy                              PO Box 130424                                     4909 Savarese Circle
Po Box 1056                                   Roseville MN 55113-0004                           Fl1-908-01-50
Blue Bell, PA 19422-0287                                                                        Tampa, FL 33634-2413


(p)BANK OF AMERICA                             Brevard County Tax Collector                     Cba Collection Bureau
PO BOX 982238                                  Attn: Honorable Lisa Cullen, CFC                 25954 Eden Landing Road
EL PASO TX 79998-2238                          Post Office Box 2500                             Hayward, CA 94545-3837
                                               Titusville FL 32781-2500


Cba Collection Bureau                          Citibank/The Home Depot                          Citibank/The Home Depot
Attn: Bankruptcy                               Attn: Recovery/Centralized Bankruptcy            Po Box 6497
Po Box 100039                                  Po Box 790034                                    Sioux Falls, SD 57117-6497
Kennesaw, GA 30156-9239                        St Louis, MO 63179-0034


Comenity Bank/Bealls Florida                   Comenity Bank/Bealls Florida                     Comenity Bank/beallsol
Po Box 182125                                  Po Box 182789                                    Attn: Bankruptcy Dept
Columbus, OH 43218-2125                        Columbus, OH 43218-2789                          Po Box 182125
                                                                                                Columbus, OH 43218-2125


Comenity Bank/beallsol                         Dept of Ed / Navient                             Dept of Ed / Navient
Po Box 182789                                  Attn: Claims Dept                                Po Box 9635
Columbus, OH 43218-2789                        Po Box 9635                                      Wilkes Barre, PA 18773-9635
                                               Wilkes Barr, PA 18773-9635


Dillards Card Srvs/Wells Fargo Bank Na         Dillards Card Srvs/Wells Fargo Bank Na           Dorean Edsall
Po Box 10347                                   Po Box 14517                                     2122 Willow Oak Dr.
Des Moines, IA 50306-0347                      Des Moines, IA 50306-3517                        Edgewater, FL 32141-3732



FedLoan Servicing                              FedLoan Servicing                                Florida Department of Revenue
Attn: Bankruptcy                               Pob 60610                                        Bankruptcy Unit
Po Box 69184                                   Harrisburg, PA 17106-0610                        Post Office Box 6668
Harrisburg, PA 17106-9184                                                                       Tallahassee FL 32314-6668


Home Depot Loan Services/Greensky, LLC         I C System Inc                                   I C System Inc
1797 Northeast Expressway, Suite 100           Attn: Bankruptcy                                 Po Box 64378
Atlanta, GA 30329-2451                         Po Box 64378                                     Saint Paul, MN 55164-0378
                                               St Paul, MN 55164-0378


Internal Revenue Service                       Launch FCU                                       Launch FCU
Post Office Box 7346                           300 S Plumosa St                                 Attn: Bankruptcy
Philadelphia PA 19101-7346                     Merritt Island, FL 32952-3526                    300 South Plumosa St.
                                                                                                Merritt Island, FL 32952-3526
Navient                        Case 6:19-bk-01601-KSJ
                                              Navient      Doc 7-2        Filed 05/03/19   Page   2 ofFederal
                                                                                            Northwest   3 Cu
11100 Usa Pkwy                               Attn: Bankruptcy                               200 Springs St
Fishers, IN 46037-9203                       Po Box 9000                                    Herndon, VA 20170-5241
                                             Wiles-Barr, PA 18773-9000


Northwest Federal Cu                         (p)PORTFOLIO RECOVERY ASSOCIATES LLC           Portfolio Recovery
Attn: Bankruptcy                             PO BOX 41067                                   Po Box 41021
Po Box 1229                                  NORFOLK VA 23541-1067                          Norfolk, VA 23541-1021
Herndon, VA 20172-1229


Premiere Restoration Orlando                 Quantum3 Group LLC as agent for                Suntrust/greensky/thd
Premiere Roofing & Carpentry                 Crown Asset Management LLC                     1797 Ne Expressway
5611 Carder Rd                               PO Box 788                                     Atlanta, GA 30329-7803
Orlando, FL 32810-4709                       Kirkland, WA 98083-0788


Suntrust/greensky/thd                        Synchrony Bank                                 Synchrony Bank
Attn: Bankruptcy                             Attn: Bankruptcy Dept                          Po Box 965028
Mail Code VA-RVW-6290 PO Box 85092           Po Box 965060                                  Orlando, FL 32896-5028
Richmond, VA 23285-5092                      Orlando, FL 32896-5060


Synchrony Bank/ JC Penneys                   Synchrony Bank/ JC Penneys                     Synchrony Bank/Care Credit
Attn: Bankruptcy Dept                        Po Box 965007                                  Attn: Bankruptcy Dept
Po Box 965060                                Orlando, FL 32896-5007                         Po Box 965060
Orlando, FL 32896-5060                                                                      Orlando, FL 32896-5060


Synchrony Bank/Care Credit                   Synchrony Bank/Care Credit                     Synchrony Bank/Care Credit
Attn: Bankruptcy Dept                        C/o Po Box 965036                              P.o. Box 965005
Po Box 965061                                Orlando, FL 32896-0001                         Orlando, FL 32896-5005
Orlando, FL 32896-5061


Synchrony Bank/TJX                           Synchrony Bank/TJX                             Synchrony Bank/Walmart
Attn: Bankruptcy Dept                        Po Box 965015                                  Attn: Bankruptcy Dept
Po Box 965060                                Orlando, FL 32896-5015                         Po Box 965060
Orlando, FL 32896-5060                                                                      Orlando, FL 32896-5060


Synchrony Bank/Walmart                       Waypoint Resource Group                        Waypoint Resource Group
Po Box 965024                                Attn: Bankruptcy                               Po Box 8588
Orlando, FL 32896-5024                       Po Box 1081                                    Round Rock, TX 78683-8588
                                             San Antonio, TX 78294-1081


(p)WELLS FARGO WACHOVIA                      Wells Fargo Bank                               Wells Fargo/Preferred
N9286-01Y                                    Credit Bureau Dispute Resoluti                 Attn: Bankruptcy
1000 BLUE GENTIAN RD #300                    Des Moines, IA 50306                           Po Box 6429
EAGAN MN 55121-1786                                                                         Greenville, SC 29606-6429


Wells Fargo/Preferred                        United States Trustee - ORL7/13 +              Emerson C Noble +
Cscl Dispute Team N8235-04m                  Office of the United States Trustee            Post Office Box 622798
Des Moines, IA 50306                         George C Young Federal Building                Oviedo, FL 32762-2798
                                             400 West Washington Street, Suite 1100
                                             Orlando, FL 32801-2210
Catherine J Jones +              Case 6:19-bk-01601-KSJ             Doc 7-2       Filed 05/03/19         Page 3 of 3
LegalNinja, LLC
5575 US Highway 1
Rockledge, FL 32955-5624




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank Of America                                       Portfolio Recovery                                   Wells Fargo Bank
Po Box 982238                                         120 Corporate Blvd Ste 1                             Attn: Bankruptcy Dept
El Paso, TX 79998                                     Norfolk, VA 23502                                    Po Box 6429
                                                                                                           Greenville, SC 29606




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Launch Federal Credit Union                        End of Label Matrix
                                                      Mailable recipients    60
                                                      Bypassed recipients     1
                                                      Total                  61
